Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 1-6 have been canceled.  Claims 7-11 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of Goro et al., JP 2015-013509 A teaches an auto-cruise control device of a hybrid vehicle, which not only maintains a target vehicle speed also can properly stop and start an engine during regenerative control of a motor at a descending road to thereby improve fuel economy. When a vehicle reaches a descending road (Yes at S4), a vehicle speed corresponding auto-cruise control (S6) is changed to a descending road corresponding auto-cruise control (S8 and the subsequent steps). When executing regenerative control of a motor at the descending road, a clutch is disengaged to disconnect an engine from a motor side, and it is determined whether or not the engine is to be stopped (S10). If it is determined that engine stop has merit (Yes at S10), the engine is stopped during travelling the descending road (S16-S24), and if it is determined that engine stop has no merit (No at S10), the engine is kept operating during travelling the descending road.
Regarding independent claim 7, Goro taken either independently or in combination with the prior art of record fails to teach or render obvious setting a threshold time in accordance with the braking force; and when time elapsed after the system deceleration request is issued is the threshold time or longer, determining that the braking amount is an engine-stopping enabling threshold or more, and enabling stopping of the engine, and when the time elapsed after the system deceleration request is issued is less than the threshold time, determining that the braking amount is less than the engine-stopping enabling threshold, and not enabling stopping of the engine in conjunction with the other claim limitations.
Regarding independent claim 8, Goro taken either independently or in combination with the prior art of record fails to teach or render obvious when the braking amount is an engine-stopping enabling threshold or more, enabling stopping of the engine, and when the braking amount is less than the engine-stopping enabling threshold, not enabling stopping of the engine, wherein the method uses at least one of a regenerative force of a motor generator as the braking amount, or a frictional force of a friction brake as the braking amount in conjunction with the other claim limitations.
Regarding independent claim 9, Goro taken either independently or in combination with the prior art of record fails to teach or render obvious when time elapsed after the system deceleration request is issued is the threshold time or longer, determine that the braking amount is an engine-stopping enabling threshold or more, and enable stopping of the engine, and when the time elapsed after the system deceleration request is issued is less than the threshold time, determine that the braking amount is less than the engine-stopping enabling threshold, and not enable stopping of the engine in conjunction with the other claim limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN P SWEENEY whose telephone number is (313)446-4906. The examiner can normally be reached on Monday-Thursday from 7:30AM to 5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee, can be reached at telephone number 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/BRIAN P SWEENEY/Primary Examiner, Art Unit 3668